JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00091-CV

                        TESCO CORPORATION (US), Appellant

                                             V.

                   STEADFAST INSURANCE COMPANY, Appellee

   Appeal from the 127th District Court of Harris County. (Tr. Ct. No. 2012-36774).

       This Court today considered a motion for rehearing filed by appellee, Steadfast
Insurance Company. We order that the motion be granted, that this Court’s former
judgment of August 28, 2014, be vacated, set aside, and annulled, and issue this one in its
place. We further order that this Court’s opinion of August 28, 2014 be withdrawn.

       This case is an appeal from the final judgment signed by the trial court on January
10, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court lacked subject-matter jurisdiction
over the case. Accordingly, the Court vacates the trial court’s judgment and dismisses
the case.

       The Court orders that appellant, Tesco Corporation (US), pay all appellate costs.

       The Court orders that this decision be certified below for observance.
Judgment rendered February 3, 2015.

Panel consists of Justices Jennings and Higley. Opinion delivered by Justice Jennings.




     The Honorable Jim Sharp, former Justice of this Court, was a member of the Panel
      and present for argument when this case was submitted. Because his term expired
      on December 31, 2014, he did not participate in the decision of the case. See TEX.
      R. APP. P. 41.1(b).